BY THE COMMISSION.
By Order No. 6681, we authorized Tampa Electric Company to adjust its rates and charges so as to produce additional annual gross revenues of $37,115,845 on a permanent basis. Thereafter, timely petitions for reconsideration were filed on behalf of Mobil Chemical Company, Brewster Phosphates, International Minerals and Chemical Corporation, Agrico Chemical Company, and the Florida Hotel and Motel Association. Oral argument on Said petitions was held before the full commission on June 9, 1975. After considering said petitions, oral argument thereon, and the entire record before us, we hereby find —
*2051. That Tampa Electric Company has supported by competent substantial evidence its request for rate relief to the extent granted herein. .
2. That its adjusted year-end rate base of $597,532,924 represents that property used and useful in serving the public and on which it is, by law, entitled to earn a fair rate of return.
3. That its adjusted net operating income of $32,362,024 represents the net operating income earned by the company for the twelve months ending December 31, 1974, and when applied to its adjusted rate base results in an earned rate of return of 5.42 % for the test period.
4. That its aforesaid earned rate of return is far below that required to raise money necessary for the proper discharge of its duties, to assure confidence in the financial soundness of the company, and to maintain and support its credit.
5. That a fair rate of return lies within the zone of 8.42% to 8.57%, with a focus on the midpoint, or 8.49%.
6. That the company should adjust its rates and charges so as to produce additional annual gross revenues of $37,115,845 on a permanent basis in order to have the opportunity to earn its fair rate of return.
7. That the rates collected on an interim basis pursuant to Order No. 6539 are not unjust, unreasonable, or excessive, but rather are lawful and just and the revenues collected thereunder should be retained by the company.
8. That the bond required by Order No. 6539 should be can-celled and the company and its surety discharged from any obligation thereunder.
9. That the company has adequately presented and supported its ratemaking methods in light of statutory requirements, court decisions, accepted ratemaking techniques, and our established policies.
10. That there is no requirement that rates for different classes of service must be either uniform or equal or that they generate an equal amount of return.
11. That in designing rates many factors must be considered, including history of the tariff, rate continuity, public acceptance, value of service, cost of service, and conservation, and that no single factor is controlling but rather each must be viewed collectively in designing said rates.
*20612. That the rates, as implemented herein, constitute fair and reasonable rates within the meaning of Chapter 366, F. S.
It is therefore ordered that each and every finding herein is approved in all respects.
It is further ordered that the petitions for réConsidération of Order No. 6681 filed on behalf of Mobil Chemical Company, International Minerals and Chemical Corporation, Brewster Phosphates, Agrico Chemical Company, and the Florida Hotel and Motel Association be and the same ate hereby denied.
It is further ordered that Order No. 6681 is reaffirmed in all respects.